DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the surface of the diaphragm being not smooth as recited in amended claim 19.  In fact, the top of the diaphragm 20 appears smooth in figure 2 of the published application.  The not smooth limitation was previously described as nubbed and is indicated as being not shown in paragraph [0029] of the instant published application specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 10-21 are objected to because of the following informalities:  the phrase “the lower disk” in lines 2-3 from the bottom of claim 10 should be changed to --the lower nozzle disk-- for consistency.  Appropriate correction is required.  The remaining claims are objected to due to their dependency from claim 10.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2012/0018935 to Ogasawara.
Re: claim 10.  Ogasawara shows in figures 1-3 a hydromount for mounting a motor vehicle engine on a vehicle body, comprising:

a load-supporting spring 16 that supports a mount core 12, encloses a working chamber 36A, and is supported on an outer ring 14;
an intermediate plate or partition 40; and
a compensation chamber 36B which is separated from the working chamber by the intermediate plate and is delimited by a compensation diaphragm 38,

	Re: claim 11.  Ogasawara shows in figures 1-3 the limitation wherein the lower nozzle disk 50 has an accommodating portion for accommodating the intermediate diaphragm 46 that comprises a nozzle assembly or cut out area 58 and a material portion or the material shown under cut out 58.
	Re: claim 12.  Ogasawara shows in figures 1-3 the limitation wherein the material portion has at least one projection shown in the area of 60 configured to engage or capable of engaging with the valve opening 74 of the intermediate diaphragm 46.

Re: claims 14 and 15.  Ogasawara shows in figure 7 the limitation wherein the valve opening 74 is formed as an elongate hole.  With regards to claim 15, the longitudinal axis of the valve opening 74 is offset (i.e. by approx.. 90 degrees) relative to the radial direction of the intermediate diaphragm 46, as best understood.
	Re: claim 16.  Ogasawara shows in figures 1-3 the limitation wherein the diaphragm 46 is fixed between the upper nozzle disk 48 and the lower nozzle disk 50 to provide the axial clearance at 78.
	Re: claim 17.  See paragraph [0027] of Ogasawara.
	Re: claims 18 and 19.  Ogasawara show in figures 1-3 the limitation wherein the intermediate diaphragm 46 has a surface that is no smooth since it has an uneven surface with hills/projections or recessed areas as broadly recited.
	Re: claim 21.  Ogasawara show in figure 3 the limitation wherein the intermediate diaphragm has a planar configuration in the area near the end of the lead line of 70 as broadly recited.
	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of US Patent Application 2011/0210488 to Yamamoto.
Ogasawara is silent with regards to the at least one centering pin including a plurality of centering pins equally spaced in a circumferential direction.
Yamamoto teaches in figures 4a and 4b the use of at least one projection or pin formed on a mount diaphragm comprising a plurality of projections or pins equally spaced in a circumferential direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one centering pin of Ogasawara to have included a plurality of centering pins equally spaced in a circumferential direction, in view of the teachings of Yamamoto, in order to provide more than one centering pin to serve as a guide in case one of the centering pins gets damaged or wears down.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The drawing objection has been maintained since no annotated drawings have been submitted as required.  Also, Examiner notes that several unidentified circles have been drawn in the figure 2 of the replacement sheet.  Examiner emphasizes that drawing changes must not include new matter.  The previously presented 112 rejection has been withdrawn in light of the most recent amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







mmb
March 11, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657